Citation Nr: 1412791	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for a myeloproliferative disorder, to include thrombocytosis and leukemia.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA Regional Office (RO) in New York, New York.

In August 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board observes that the Veteran filed for service connection for thrombocytosis.  However, at his hearing, the Veteran testified that his claim also included leukemia.  As both thrombocytosis and leukemia are myeloproliferative disorders, the Board has recharacterized the issue as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his/her mental condition, whatever it is, causes him/her).

The issue of service connection for a myeloproliferative disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDING OF FACT

The Veteran has ischemic heart disease that is as likely as not related to his military service.  

CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in the issue being decided, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he has ischemic heart disease that is due to in-service herbicide exposure when he was stationed at Udorn Royal Thai Air Force Base (RTAFB).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam era.  VA's Adjudication Procedures Manual, M21-1MR, directs that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain military bases in Thailand, including the Royal Thai Air Force Base at Udorn.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina].  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's personnel records show that he was stationed at Udorn RTAFB from November 1968 to November 1969.  His military occupational specialty (MOS) while in Thailand was that of a vehicle operator.  

A December 2009 letter from R.S., D.O. shows that the Veteran has a diagnosis of ischemic heart disease.  

At his hearing, the Veteran testified he drove all over the base at Udorn.  August 2012 Hearing Transcript (T.) at 6.  He testified that he brought helicopters down on flatbed tractor trailers from the north down to the south.  Id.  He also testified that part of his duties included going out on the flight line out into the perimeter to check the conditions of the roads.  Id. at 7. 

Based on a review of the evidence, the Board concludes that service connection for ischemic heart disease is warranted.  The evidence shows that the Veteran was stationed at Udorn RTAFB during the Vietnam War.  It also shows that he has ischemic heart disease, which is a disease presumptively related to herbicide exposure.  When affording the Veteran the benefit-of-the-doubt, the Board concludes that the evidence supports a finding that he was exposed to herbicides in service.  

The Veteran competently testified that his duties as a vehicle operator took him around the perimeter of Udorn RTAFB.  The Board finds him credible with regard to his testimony of his duties at Udorn.  The Board also finds the Veteran's report of his exposure consistent with his MOS.  As such, considering the Veteran's MOS of a vehicle operator, as well as his competent and credible testimony, when affording him the benefit-of-the-doubt, the Board concludes that the Veteran was exposed to herbicides in service.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for ischemic heart disease is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for ischemic heart disease is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue remaining on appeal.  The Veteran receives disability benefits from the Social Security Administration (SSA).  A copy of the decision awarding benefits shows that he receives benefits for disabilities that do not include thrombocytosis or leukemia.  However, it is possible that the medical records used in the decision could contain pertinent information to those disorders.  Consequently, a remand to obtain the Veteran's SSA records is necessary.

The Board also finds that a VA examination would be beneficial to determine if the Veteran has a myeloproliferative disorder that is related to his in-service herbicide exposure.  The list of disabilities presumptively related to herbicides includes all chronic B-cell leukemias [including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia].  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  A February 2010 treatment record shows a diagnosis of leukemia; however, it does not specify whether it is chronic B-cell leukemia.  Therefore, the Board finds that a VA examination is necessary to determine what form of leukemia the Veteran has and whether the Veteran has a myeloproliferative disorder that is related to his in-service herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records from the Memorial Hospital for Cancer and Allied Diseases, and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed myeloproliferative disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed myeloproliferative disorder, to include thrombocytosis and leukemia, is related to his in-service herbicide exposure.  For any diagnosis of leukemia, the examiner should opine as to whether it is chronic B-cell.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


